DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim limitation “... ultrasonic imaging data a motor and a pulled cable coupled to the motor and the distal portion of the gastroscope, wherein the motor is configured to control movement of the distal portion of the gastroscope;;”  in lines 11-13 is objected to because the sentence is missing a semicolon after recitation “ultrasonic data” and also the sentence contains two semicolon after the recitation “the distal portion of the gastroscope.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim limitation “the actuator” is indefinite because it is unclear what actuator the claim is referring to since claim 1 does not recite any actuator. 
Regarding claim 12, the claim limitation “the actuator” is indefinite because it is unclear what actuator the claim is referring to since claim 1 does not recite any actuator. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9, 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-20 of copending Application No. 16/968290 in view of Ishigami et al. (US 2011/0112361).. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and copending Application No. 16/968290 are directed to a TEE probe comprising a handle, a gastroscope coupled to the handle and configured to be positioned within an esophagus of a patient, the gastroscope comprising an ultrasound transducer disposed at a distal portion of the gastroscope and configured to obtain ultrasound imaging data, and an actuator and a pull cable coupled to the actuator and the distal portion of the gastroscope, wherein the actuator is configured to control movement of the distal portion of the gastroscope.
But, copending Application No. 16/968290 fails to explicitly state that the actuator is a motor. 
Ishigami discloses imaging device that is configured to positioned in a patient.  Ishigami teaches a motor can be used to control the distal portion (see par. [0173; fig. 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using a motor in the invention of copending Application No. 16/968290, as taught by Ishigami, to provide more accurate control and positioning of the distal end and motor configuration requires less parts.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harhen (US 2009/0118618), in view of Ishigami et al. (US 2011/0112361).
Regarding claim 1, Harhen discloses a connectorized probe with serial engagement mechanism.  Harhen shows a TEE probe (see par. [0004]), comprising a handle (see 84 in fig. 2 and 3 ) comprising: a proximal portion (see fig. 2 and 3); a distal portion (see fig. 2 and 3); and a handle mating interface disposed at the distal portion of the handle (see 90 in fig. 2; par. [0022] ); and a gastroscope coupled to the handle and configured to positioned within an esophagus of a patient (see 60 in fig. 2 and 3; par. [0022]), the gastroscope comprising: a proximal portion (see fig. 2 and 3); a distal portion (see fig. 2 and 3); an ultrasonic transducer disposed at the distal portion of the gastroscope (see 68 in fig. 2) and configured to obtain ultrasound imaging data (see par. [0026]); and a gastroscope mating interface disposed at the proximal portion of the gastroscope (see fig. 2), wherein the handle and the gastroscope are removable coupled via the handle mating interface and the gastroscope mating interface (see par. [0021]), wherein, when the handle mating interface and the gastroscope mating interface are coupled, the handle mating interface is configured to transmit control to the gastroscope via the gastroscope mating interface to control movement of the distal portion of the gastroscope (see par. [0022], [0024]).
Furthermore, Harhen teaches the gastroscope comprises an actuator (see 72 in fig. 7; par. [0030]) and pull cable (see 65 in fig. 7; par. [0032]) coupled to the actuator and the distal portions of the gastroscope (see par. [0032], [0033] fig. 9), wherein the actuator is configured to control movement of the distal portion of the gastroscope (see par. [0032], [0033] fig. 9, but fails to explicitly state that the actuator is a motor.
Ishigami discloses imaging device that is configured to positioned in a patient.  Ishigami teaches a motor can be used to control the distal portion via electrical signal (see par. [0173; fig. 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using a motor in the invention of Harhen, as taught by Ishigami, to provide more accurate control and positioning of the distal end and motor configuration requires less parts.
Regarding claim 6,  Harhen and Ishigami disclose the invention substantially as described in the 103 rejection above, furthermore, Harhen shows wherein the handle-mating interface and the gastroscope mating interface comprise pogo pin interface (see par. [0046]).
Regarding claim 7,  Harhen and Ishigami disclose the invention substantially as described in the 103 rejection above, furthermore, Harhen shows wherein at least one of the handle or the gastroscope comprises a latch to secure the handle mating interface and the gastroscope mating interface (see fig. 4).
Regarding claim 9,  Harhen and Ishigami disclose the invention substantially as described in the 103 rejection above, furthermore, Harhen shows wherein the handle comprises a controller in communication with the actuator and the ultrasonic transducer (see fig. 3 and 4), and Ishigami also teaches a controller in communication with the actuator (see fig. 1-3). 
Regarding claim 14,  Harhen and Ishigami disclose the invention substantially as described in the 103 rejection above, furthermore, Harhen shows wherein the handle comprises a console mating interface at the proximal portion of the handle (see fig. 2).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harhen (US 2009/0118618), in view of Ishigami et al. (US 2011/0112361) as applied to claim 1 above, and further in view of Owen et al. (US 2018/0161011).
Regarding claim 2-3,  Harhen and Ishigami disclose the invention substantially as described in the 103 rejection above, furthermore, Harhen shows that the ultrasound transducer comprising an ultrasound transducer array (see claim 6), but fails to explicitly state wherein the gastroscope comprises a microbeamformer in communication with the transducer array and that the microbeamformer is disposed at the distal portion of the gastroscope.  
Owen discloses an ultrasound imaging system.  Owen teaches the probe comprises a microbeamformer in communication with the transducer array (see par. [0019]) and the microbeamformer is disposed at the distal portion of the probe (see par. [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of the probe comprises a microbeamformer in communication with the transducer array and the microbeamformer is disposed at the distal portion of the probe in the invention of Harhen and Ishigami, as taught by Owen, to be able to reduce data rate during signal processing and to create directional or spatial selectivity of signals.  The examiner notes that upon modification of Harhen and Ishigami invention to incorporate the microbeamformer at the distal portion of the probe as taught by Owen would provide the microbeamformer at the distal portion of the gastroscope. 
Regarding claims 4-5,  Harhen and Ishigami disclose the invention substantially as described in the 103 rejection above, furthermore, Harhen shows that the ultrasound transducer comprising an ultrasound transducer array (see claim 6), but fails to explicitly state the handle comprises a beamformer in communication with the transducer array, and the gastroscope comprises a microbeamformer in communication with the transducer array and the beamformer. 
Owen discloses an ultrasound imaging system.  Owen teaches a beamformer in communication with the transducer array (see par. [0018], see fig. 1)., and the probe comprises a microbeamformer in communication with the transducer array and the beamformer (see par. [0019]; fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of the handle comprises a beamformer in communication with the transducer array, and the probe comprises a microbeamformer in communication with the transducer array and the beamformer in the invention of Harhen and Ishigami, as taught by Owen, to be able to reduce data rate during signal processing and to create directional or spatial selectivity of signals.  The examiner notes that upon modification of Harhen and Ishigami invention to incorporate the microbeamformer at the distal portion of the probe as taught by Owen would provide the microbeamformer at the distal portion of the gastroscope and the handle comprising the beamformer.  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harhen (US 2009/0118618), in view of Ishigami et al. (US 2011/0112361) as applied to claim 1 above, and further in view of Peszynski et al. (US 2017/0007202; hereinafter Peszynski).
Regarding claim 11, Harhen and Ishigami disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state a force sensor disposed at the distal portion of the gastroscope and configured to detect a force applied to distal portion of the gastroscope. 
Peszynski discloses an ultrasound probe.  Peszynski teaches a force sensor disposed at the distal portion of the probe (see par [0007] and configured to detect a force applied to distal portion of the probe (see par. [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of a force sensor disposed at the distal portion of the probe and configured to detect a force applied to distal portion of the probe  in the invention of Harhen and Ishigami, as taught by Peszynski, to be able to prevent esophageal or gastric trauma or injury to the patient. 
Regarding claim 12, Harhen, Ishigami and Peszynski disclose the invention substantially as described in the 103 rejection above, furthermore, Peszynski teaches a force sensor controller in communication with the force sensor (see fig. 1)and the actuator (see par. [0063]); the force sensor controller configured to control actuation of the probe by the actuator based on a force detected by the force sensor (see fig. 4).
Regarding claim 13, Harhen, Ishigami and Peszynski disclose the invention substantially as described in the 103 rejection above, furthermore, Peszynski teaches wherein the force sensor comprises a flexible substrate positioned around the distal portion of the probe (see fig. 5). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Harhen (US 2009/0118618), in view of Ishigami et al. (US 2011/0112361) as applied to claim 1 above, and further in view of Rao et al. (US 2018/0234059).
Regarding claim 15, Harhen and Ishigami disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state a USB interface. 
Rao teaches a USB interface (see par. [0036]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of a USB interface in the invention of Harhen and Ishigami, as taught by Rao, to provide digital communication from the probe to the console. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/               Primary Examiner, Art Unit 3793